                            Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 1 of 88




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   Email: Joseph.Lordan@lewisbrisbois.com
                      VINCENT R. FISHER, SB# 276334
                    3   Email: Vincent.Fisher@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendants PAVILIONS MANAGEMENT, LLC, and 4R FAMILY ENTERPRISES, INC.

                    7

                    8                                    UNITED STATES DISTRICT COURT

                    9                                   NORTHERN DISTRICT OF CALIFORNIA

                   10

                   11 KRISTI MAISENBACH,                                 CASE NO.

                   12                      Plaintiff,                    DEFENDANTS PAVILIONS MANAGEMENT, LLC,
                                                                         AND 4RFAMILYENTERPRISES, INC.’S NOTICE OF
                   13             vs.                                    REMOVAL TO FEDERAL COURT PURSUANT TO
                                                                         28 U.S.C. §§ 1441 (a) AND 1331
                   14 PAVILIONS MANAGEMENT, LLC,
                      MCDONALD’S USA, LLC, 4R FAMILY                     [FEDERAL QUESTION JURISDICTION]
                   15 ENTERPRISES, INC. and DOES 1-20,

                   16                      Defendants.

                   17

                   18            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

                   19 NORTHERN DISTRICT OF CALIFORNIA:

                   20            PLEASE TAKE NOTICE that on January 30, 2019, Defendants PAVILIONS

                   21 MANAGEMENT, LLC and 4R FAMILY ENTERPRISES, INC. (“Defendants”), filed this notice of

                   22 removal on the bases of federal question jurisdiction pursuant to 28 U.S.C. § 1331, 28 U.S.C. §

                   23 1441(a), 28 U.S.C. § 1446, and 28 U.S.C. § 1367(a) as follows:

                   24            1.        On November 1, 2018, Plaintiff KRISTI MAISENBACH (“Plaintiff”), by and through

                   25 her attorneys, filed a civil action in the Superior Court of the State of California in and for the County
                   26 of Alameda, entitled Kristi Maisenbach v. Pavilions Management, LLC, McDonald’s USA, LLC, 4R

                   27 Family Enterprises, Inc. and Does 1–20, Case No. RG18927098. This Complaint was not served on

                   28 Defendants.
LEWIS
BRISBOIS                4840-0746-0486.1                                    1
BISGAARD                   DEFENDANTS PAVILIONS MANAGEMENT, LLC, AND 4R FAMILY ENTERPRISES, INC.’S NOTICE OF
& SMITH LLP                                         REMOVAL TO FEDERAL COURT
ATTORNEYS AT LAW
                            Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 2 of 88




                    1            2.        On November 5, 2018, Plaintiff filed a First Amended Complaint and Summons and

                    2 served them on Defendants, via U.S. mail on December 11, 2018, along with Notices and

                    3 Acknowledgment of Receipt. True and correct copies of the original Summons and Complaint, First

                    4 Amended Complaint, and Proofs of Service of Summons are attached as Exhibit A.

                    5            3.        On December 31, 2018, our office signed and returned to Plaintiff the Notices of

                    6 Acknowledgment of Receipt, via U.S. mail. True and correct copies of the Notices of

                    7 Acknowledgement and Receipt are attached as Exhibit B. Pursuant to the Cal. Code Civ. P. § 415.30,

                    8 service of a summons is deemed complete on the date that the Notice of Acknowledgment of Receipt

                    9 is signed. This Notice of Removal is filed within the thirty (30) day time limit for removal set forth in
                   10 28 U.S.C. § 1446(a).

                   11            4.        On January 17, 2019, Defendants PAVILIONS MANAGEMENT, LLC, 4R FAMILY

                   12 ENTERPRISES, INC., and McDONALD’s USA, LLC, agreed and stipulated to timely remove

                   13 Plaintiff’s state court action to federal court on the basis of original “federal question” jurisdiction

                   14 with Plaintiff’s claims. A true and correct copy of the Stipulation is attached as Exhibit C.

                   15            5.        On January 29, 2019, Defendants filed with the Alameda County Superior Court

                   16 Answers to the First Amended Complaint. True and correct copies of the Answers are attached as

                   17 Exhibit D.

                   18                                       FEDERAL QUESTION JURISDICTION
                   19            6.        The basis for removal is that this Court has original jurisdiction of this action under 28

                   20 U.S.C. § 1331 and is one which may be removed to this Court by Defendant pursuant to 28 U.S.C. §

                   21 1441(a), in that Plaintiff’s Complaint contains a cause of action “arising under the Constitution, laws,

                   22 or treaties of the United States.”

                   23            7.        Plaintiff’s First Amended Complaint alleges, among other things, that Defendants

                   24 allegedly engaged in unlawful sex discrimination and retaliation, thereby violating Title VII of the

                   25 Civil Rights Act of 1964 (“Title VII”), as amended, 42 USC § 2000e, et seq.
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS                4840-0746-0486.1                                        2
BISGAARD                   DEFENDANTS PAVILIONS MANAGEMENT, LLC, AND 4R FAMILY ENTERPRISES, INC.’S NOTICE OF
& SMITH LLP                                         REMOVAL TO FEDERAL COURT
ATTORNEYS AT LAW
                            Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 3 of 88




                    1                                   JURISDICTION OVER STATE LAW CLAIMS

                    2            8.        The other causes of action and bases for relief asserted by Plaintiff in this action arise

                    3 out of the same set of facts and are part of the same case and controversy involving the alleged

                    4 violations of Title VII, so that this Court has supplemental jurisdiction over those other cases of

                    5 actions and bases for relief within the meaning of 28 U.S.C. § 1367(a).

                    6            WHEREFORE, Defendants respectfully pray that this Notice of Removal be deemed good

                    7 and sufficient, and that Case No. RG18927098 be removed from the Superior Court of California,

                    8 County of Alameda, to the docket of this Honorable Court.

                    9 DATED: January 30, 2019                           LEWIS BRISBOIS BISGAARD & SMITH                 LLP

                   10                                               By: /s/ Vincent R. Fisher
                                                                       Joseph R. Lordan
                   11
                                                                       Vincent R. Fisher
                   12                                                  Attorneys for Defendants,
                                                                       PAVILIONSMANAGEMENT,LLC,and4RFAMILYENTERPRISES,
                   13                                                  INC.
                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS                4840-0746-0486.1                                        3
BISGAARD                   DEFENDANTS PAVILIONS MANAGEMENT, LLC, AND 4R FAMILY ENTERPRISES, INC.’S NOTICE OF
& SMITH LLP                                         REMOVAL TO FEDERAL COURT
ATTORNEYS AT LAW
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 4 of 88




                                     EXHIBIT A
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 5 of 88




            COMPLAINT
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 6 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 7 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 8 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 9 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 10 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 11 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 12 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 13 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 14 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 15 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 16 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 17 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 18 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 19 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 20 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 21 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 22 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 23 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 24 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 25 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 26 of 88




      FIRST AMENDED
        COMPLAINT
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 27 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 28 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 29 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 30 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 31 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 32 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 33 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 34 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 35 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 36 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 37 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 38 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 39 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 40 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 41 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 42 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 43 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 44 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 45 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 46 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 47 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 48 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 49 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 50 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 51 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 52 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 53 of 88




                                      EXHIBIT B
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 54 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 55 of 88
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 56 of 88




                                      EXHIBIT C
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 57 of 88




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   Email: Joseph.Lordan@lewisbrisbois.com
                      VINCENT R. FISHER, SB# 276334
                    3   Email: Vincent.Fisher@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendants PAVILIONS MANAGEMENT, LLC, and 4R FAMILY ENTERPRISES, INC.

                    7 PROSKAUER ROSE LLP
                      SUSAN L. GUTIERREZ, SB# 273980
                    8   Email: sgutierrez@proskauer.com
                      ELAINE H. SIMSON, SB# 294002
                    9   Email: esimson@proskauer.com
                      COLE D. LEWIS, SB# 323030
                   10   Email: clewis@proskauer.com
                      2029 Century Park East, Suite 2400
                   11 Los Angeles, CA 90067-3010
                      Telephone: 310.284.5624
                   12 Facsimile: 310.557.2193

                   13 Attorneys for Defendant MCDONALD’S USA, LLC

                   14                                    UNITED STATES DISTRICT COURT

                   15                                   NORTHERN DISTRICT OF CALIFORNIA

                   16 KRISTI MAISENBACH,                               CASE NO.

                   17                      Plaintiff,                  DEFENDANTS’ JOINT STIPULATION TO
                                                                       REMOVE MATTER TO FEDERAL COURT
                   18             vs.

                   19 PAVILIONS    MANAGEMENT,         LLC,
                      MCDONALD’S USA, LLC, 4R FAMILY
                   20 ENTERPRISES, INC. and DOES 1-20,

                   21                      Defendants.

                   22

                   23            TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                   24 NORTHERN DISTRICT OF CALIFORNIA:

                   25            1.        WHEREAS, Defendants PAVILIONS MANAGEMENT, LLC, 4R FAMILY
                   26 ENTERPRISES, INC., and McDonald’s USA. LLC (collectively “Defendants”) through their counsel

                   27 of record hereby stipulate as follows:

                   28
LEWIS
BRISBOIS
BISGAARD                4831-2567-0274.1                               1
& SMITH LLP                             DEFENDANTS’ JOINT STIPULATION TO REMOVE MATTER TO FEDERAL COURT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 58 of 88




                    1            2.        WHEREAS, on November 5, 2018, Plaintiff KRISTI MAISENBACH (“Plaintiff”), by

                    2 and through her attorneys, filed a civil action in the Superior Court of the State of California in and for

                    3 the County of Alameda, entitled Kristi Maisenbach v. Pavilions Management, LLC, McDonald’s USA,

                    4 LLC, 4R Family Enterprises, Inc. and Does 1–20, Case No. RG18927098.

                    5            3.        WHEREAS, through the cooperation of undersigned counsel, it was determined that

                    6 the grounds for removal based on federal question existed as of the time of service of the Complaint

                    7 on Defendants’ registered agents.

                    8            4.        WHEREAS, Defendants agree to timely remove Plaintiff’s state court action to federal

                    9 court on the basis of original “federal question” jurisdiction with Plaintiff’s claims.
                   10            5.        WHEREAS, based on the foregoing, all Defendants jointly seek to remove the above

                   11 captioned lawsuit to the United States District Court for the Northern District of California. The

                   12 parties stipulate that they have, at all times, acted in good faith in these proceedings and that there is

                   13 good cause for granting this removal as the respective rights of all Defendants and Plaintiff will not be

                   14 prejudiced.

                   15            IT IS SO STIPULATED.

                   16 Dated: January 17, 2019                               LEWIS BRISBOIS BISGAARD & SMITH               LLP

                   17                                                 By:    /s/ Vincent R. Fisher
                                                                            Joseph R. Lordan
                   18                                                       Vincent R. Fisher
                                                                            Attorneys for Defendants
                   19                                                       PAVILIONS MANAGEMENT, LLC, and 4R FAMILY
                                                                            ENTERPRISES, INC.
                   20
                        Dated: January 17, 2019                             PROSKAUER ROSE LLP
                   21
                                                                      By:    /s/ Susan L. Gutierrez
                   22                                                       Susan L. Gutierrez
                                                                            Elaine H. Simson
                   23                                                       Cole D. Lewis
                                                                            Attorneys for Defendant
                   24                                                       MCDONALD’S USA LLC
                   25 / / /
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4831-2567-0274.1                                     2
& SMITH LLP                            DEFENDANTS’ JOINT STIPULATION TO REMOVE MATTER TO FEDERAL COURT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 59 of 88




                    1                                                 ATTESTATION

                    2            I hereby attest that I have on file all holographic signatures corresponding to any signatures

                    3 indicated by a conformed signature (/s/) within this eFiled document.

                    4 Dated: January 17, 2019                             LEWIS BRISBOIS BISGAARD & SMITH               LLP

                    5                                               By:    /s/ Vincent R. Fisher
                                                                          Joseph R. Lordan
                    6                                                     Vincent R. Fisher
                                                                          Attorneys for Defendants
                    7                                                     PAVILIONS MANAGEMENT, LLC, and 4R FAMILY
                                                                          ENTERPRISES, INC.
                    8

                    9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4831-2567-0274.1                                    3
& SMITH LLP                            DEFENDANTS’ JOINT STIPULATION TO REMOVE MATTER TO FEDERAL COURT
ATTORNEYS AT LAW
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 60 of 88




                                      EXHIBIT D
Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 61 of 88




    PAVILIONS
MANAGEMENT, LLC’S
 ANSWER TO FIRST
AMENDED COMPLAINT
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 62 of 88




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   Email: Joseph.Lordan@lewisbrisbois.com
                      VINCENT R. FISHER, SB# 276334
                    3   Email: Vincent.Fisher@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendants
                      PAVILIONS MANAGEMENT, LLC, and
                    7 4R FAMILY ENTERPRISES, INC.

                    8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

                    9                                          COUNTY OF ALAMEDA

                   10

                   11 KRISTI MAISENBACH,                                      CASE NO. RG18927098

                   12                      Plaintiff,                         (Assigned For All Purposes To Hon. Ronnie
                                                                              MacLaren, Dept. 25)
                   13             vs.
                                                                              DEFENDANT PAVILIONS MANAGEMENT, LLC’S
                   14 PAVILIONS     MANAGEMENT,        LLC,                   ANSWERTOFIRSTAMENDEDCOMPLAINT
                      MCDONALD’S USA, LLC, 4R FAMILY
                   15 ENTERPRISES, INC. and DOES 1-20,                        Action Filed:     November 1, 2018
                                                                              FAC Filed:        November 5, 2018
                   16                      Defendants.                        Trial Date:       None Set

                   17

                   18            Defendant PAVILIONS MANAGEMENT, LLC (“Defendant”) hereby answers the First
                   19 Amended Complaint (“FAC”) of Plaintiff KRISTI MAISENBACH (“Plaintiff”) as follows:

                   20                                                GENERAL DENIAL
                   21            1.        Under the provisions of section 431.30 of the California Code of Civil Procedure,
                   22 Defendant denies each, every, and all of the allegations of the FAC and the whole thereof, and denies

                   23 that the Plaintiff has sustained damages in the sums alleged, or in any other sum, or at all.

                   24            2.        Further answering the Plaintiff’s FAC, and the whole thereof, Defendant denies that
                   25 Plaintiff has sustained any injury, damage or loss, if any, by reason of any act or omission of
                   26 Defendant or its agents or employees.

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                     1
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 63 of 88




                    1                                           AFFIRMATIVE DEFENSES

                    2                                        FIRST AFFIRMATIVE DEFENSE

                    3                                        (Failure to State a Cause of Action)

                    4            As a first and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                    5 Defendant alleges that Plaintiff’s FAC fails to state facts sufficient to constitute a cause of action

                    6 against Defendant. See, Cal. Code Civ. Proc. § 430.10.

                    7                                      SECOND AFFIRMATIVE DEFENSE

                    8                                              (Statute of Limitations)

                    9            As a second and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   10 FAC, Defendant alleges that Plaintiff’s FAC is barred by the applicable statute of limitations.

                   11                                       THIRD AFFIRMATIVE DEFENSE

                   12                                                      (Estoppel)

                   13            As a third and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                   14 Defendant alleges that Plaintiff knew the facts; Plaintiff engaged in conduct intended to be acted upon

                   15 by Defendant; Defendant was ignorant of the true state of facts; and Defendant relied on Plaintiff’s

                   16 conduct to its detriment. By virtue of her own conduct, Plaintiff is estopped from recovering from

                   17 Defendant for the claims alleged in her FAC.

                   18                                      FOURTH AFFIRMATIVE DEFENSE
                   19                                                      (Waiver)

                   20            As a fourth and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                   21 Defendant alleges that Plaintiff committed a voluntary act; knowingly done; Plaintiff had sufficient

                   22 awareness of relevant circumstances and likely consequences; and Plaintiff had actual or constructive

                   23 knowledge of the existence of the right to which she was entitled to seek redress upon. As a result,

                   24 Plaintiff has waived any right to recovery from Defendant for all causes of action alleged in her FAC.

                   25 / / /
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                     2
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 64 of 88




                    1                                       FIFTH AFFIRMATIVE DEFENSE

                    2                                                  (Unclean Hands)

                    3            As a fifth affirmative defense to each cause of action of the FAC and as to the entire FAC,

                    4 Defendant is informed and believe and thereon allege that Plaintiff’s FAC is barred, in its entirety, by

                    5 the doctrine of unclean hands.

                    6                                       SIXTH AFFIRMATIVE DEFENSE

                    7                                                (Failure to Mitigate)

                    8            As a sixth and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                    9 Defendant alleges that any and all damages sustained by Plaintiff, if any, as alleged in her FAC, are
                   10 the direct and proximate cause of Plaintiff’s knowing failure to take reasonable steps to utilize the

                   11 policies and procedures in place at all times alleged in Plaintiff’s FAC, and she failed to take

                   12 reasonable steps to mitigate her damages, if any.

                   13                                     SEVENTH AFFIRMATIVE DEFENSE

                   14                                                (No Attorney’s Fees)

                   15            As a seventh and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   16 FAC, Defendant alleges that the parties did not have an agreement for attorney’s fees and Plaintiff’s

                   17 FAC fails to state facts sufficient to support an award of attorney’s fees and costs against Defendant.

                   18 See, Cal. Code Civ. Proc. § 1021.
                   19                                      EIGHTH AFFIRMATIVE DEFENSE

                   20                                                    (Ratification)

                   21            As an eighth affirmative defense to each cause of action alleged in Plaintiff’s FAC, Plaintiff

                   22 acknowledged, ratified, consented to and acquiesced in the alleged acts or omissions, if any, of

                   23 Defendant, thus barring Plaintiff’s recovery.

                   24                                       NINTH AFFIRMATIVE DEFENSE

                   25                                                      (Consent)
                   26            As a ninth and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                   27 Defendant alleges that Plaintiff’s FAC, in whole or in part, is barred by the doctrine of consent.

                   28 Plaintiff acted freely and voluntarily and not under the influence of threats, force or duress; Plaintiff
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                    3
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 65 of 88




                    1 had knowledge of the true nature of the act or transaction involved; and Plaintiff possessed the mental

                    2 capacity to make an intelligent choice whether or not to do something proposed by another person or

                    3 entity.

                    4                                       TENTH AFFIRMATIVE DEFENSE

                    5                                                      (Laches)

                    6            As a tenth and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                    7 Defendant alleges that Plaintiff’s claims as set forth in the FAC are barred by the equitable doctrine of

                    8 laches.

                    9                                    ELEVENTH AFFIRMATIVE DEFENSE
                   10                                      (Doctrine of Avoidable Consequences)

                   11            As an eleventh and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   12 FAC, Defendant allege that Plaintiff failed to take reasonable steps to avoid her alleged damages.

                   13 Plaintiff could have reasonably foreseen and could have avoided her damages, if any, with the use of

                   14 reasonable effort and care and without any undue risk or expense.

                   15                                    TWELFTH AFFIRMATIVE DEFENSE

                   16                                        (Failure to Satisfactorily Perform)

                   17            As a twelfth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   18 FAC, Defendant alleges that any recovery on Plaintiff’s FAC, or any purported cause of action alleged
                   19 therein, is barred by Plaintiff’s failure to satisfactorily perform her job responsibilities and otherwise

                   20 conduct herself in accordance with the standards and policies of Defendant.

                   21                                  THIRTEENTH AFFIRMATIVE DEFENSE

                   22                                    (Legitimate Business Activity & Purpose)

                   23            As a thirteenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   24 FAC, Defendant alleges that its activities with respect to Plaintiff were privileged or otherwise

                   25 justified and necessary, as such activities were proper, fair and legitimate business activities and/or
                   26 were undertaken to fulfill the legitimate employment goals of Defendant for legitimate business

                   27 related reasons and/or purposes and were not capricious or unlawful.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                    4
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 66 of 88




                    1                                  FOURTEENTH AFFIRMATIVE DEFENSE

                    2                                                    (Good Faith)

                    3            As a fourteenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    4 FAC, Defendant alleges that Plaintiff’s FAC is barred, in whole or in part, because any actions taken

                    5 with respect to Plaintiff’s employment were based on an honest, reasonable, and good faith belief in

                    6 the facts as known and understood by Defendant at the time and were not arbitrary, capricious, or

                    7 unlawful.

                    8                                    FIFTEENTH AFFIRMATIVE DEFENSE

                    9                                             (After-Acquired Evidence)
                   10            As a fifteenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   11 FAC, Defendant alleges that Plaintiff’s FAC is barred in whole or in part by the After-Acquired

                   12 Evidence Doctrine.

                   13                                    SIXTEENTH AFFIRMATIVE DEFENSE

                   14                                             (No Knowledge or Notice)

                   15            As a sixteenth and separate affirmative defense, Defendant alleges that Plaintiff’s claims for

                   16 relief pursuant to the California Fair Employment and Housing Act (“FEHA”), codified in sections

                   17 12900 through 12996, inclusive, of the California Government Code, are barred because Defendant

                   18 did not have knowledge of or notice of, inter alia, the alleged harassment of Plaintiff at the time of
                   19 any alleged adverse employment action, and had no knowledge or notice of any alleged violation of

                   20 the FEHA.

                   21                                  SEVENTEENTH AFFIRMATIVE DEFENSE

                   22                                     (Plaintiff Did Not Sustain Any Damages)

                   23            As a seventeenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   24 FAC, Defendant alleges that it is informed and believes and thereon alleges that Plaintiff’s claim for

                   25 prejudgment interest is barred because Plaintiff sustained no damages.
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                     5
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 67 of 88




                    1                                   EIGHTEENTH AFFIRMATIVE DEFENSE

                    2                                              (No Emotional Injuries)

                    3            As a eighteenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    4 FAC, Defendant alleges that to the extent Plaintiff suffered any symptoms of mental or emotional

                    5 distress or injury, which is denied, such injuries were the result of pre-existing psychological disorders

                    6 or alternative concurrent causes and not the result of any act or omission of Defendant.

                    7                                   NINETEENTH AFFIRMATIVE DEFENSE

                    8                                          (Defendant Entitled to Set-Offs)

                    9            As a nineteenth affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                   10 Defendant is entitled to a set-off of any benefits, awards or judgments Plaintiff receives or has

                   11 received from workers’ compensation, unemployment insurance compensation, and from any of

                   12 Defendant’s benefit plans, or from other employers, or governmental benefits for injuries or damages

                   13 alleged, against any award of damages to Plaintiff in this action.

                   14                                   TWENTIETH AFFIRMATIVE DEFENSE

                   15                                                (Unjust Enrichment)

                   16            As a twentieth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   17 FAC, Defendant alleges that the FAC and its alleged causes of action are barred because the relief

                   18 sought by Plaintiff would, if granted, unjustly enrich Plaintiff.
                   19                                 TWENTY-FIRST AFFIRMATIVE DEFENSE

                   20                                                   (Plaintiff’s Acts)

                   21            As a twenty-first and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   22 FAC, Defendant alleges that Plaintiff’s damages, if any, were caused by Plaintiff’s own intentional or

                   23 negligent acts, thus barring or limiting Plaintiff’s right of recovery.

                   24                                TWENTY-SECOND AFFIRMATIVE DEFENSE

                   25                                                 (Business Necessity)
                   26            As a twenty-second and separate affirmative defense to each cause of action alleged in

                   27 Plaintiff’s FAC, Defendant alleges that Plaintiff’s FAC as a whole, and each purported cause of action

                   28 alleged therein, is barred in whole or in part, because even assuming arguendo that retaliatory reasons
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                     6
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 68 of 88




                    1 were a factor in any employment decision involving Plaintiff, Defendant would have made the same

                    2 employment decision with regard to Plaintiff in any event because of legitimate, lawful, non-

                    3 discriminatory and non-retaliatory business reasons.

                    4                                 TWENTY-THIRD AFFIRMATIVE DEFENSE

                    5                                               (No Punitive Damages)

                    6            As a twenty-third and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    7 FAC, Defendant alleges Plaintiff’s FAC and each and every cause of action set forth therein alleged

                    8 against Defendant fails to state facts sufficient to recover punitive or exemplary damages or to show

                    9 that Defendant was guilty of malice, oppression, or fraud, as required by section 3294 of the
                   10 California Code of Civil Procedure.

                   11                                TWENTY-FOURTH AFFIRMATIVE DEFENSE

                   12                                              (Procedural Due Process)

                   13            As a twenty-fourth and separate affirmative defense to each cause of action alleged in

                   14 Plaintiff’s FAC, Defendant alleges Plaintiff’s FAC, to the extent that it seeks punitive or exemplary

                   15 damages, violates the rights of Defendant to procedural due process under the Fourteenth Amendment

                   16 to the United States Constitution and under the Constitution of the State of California and, therefore,

                   17 fails to state a cause of action upon which punitive or exemplary damages may be awarded.

                   18                                 TWENTY-FIFTH AFFIRMATIVE DEFENSE
                   19                                              (Mixed Motive Doctrine)

                   20            As a twenty-fifth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   21 FAC, Defendant alleges Plaintiff is precluded from recovery of reinstatement, back pay or damages

                   22 because of the mixed motive doctrine. Harris v. City of Santa Monica, 56 Cal. 4th 203, 232 (2013).

                   23 Plaintiff’s FAC as a whole, and each purported cause of action alleged therein, is barred in whole or in

                   24 part because, because, even if Defendant’s actions were motivated in part by an illegal reason, such as

                   25 discrimination or wrongful termination, which Defendant denies, Defendant would have taken the
                   26 same action against Plaintiff regardless of any alleged illegal reason, and the illegal reason was not a

                   27 substantial factor.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                     7
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 69 of 88




                    1                                 TWENTY-SIXTH AFFIRMATIVE DEFENSE

                    2                                  (Failure to Exhaust Administrative Remedies)

                    3            As a twenty-sixth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    4 FAC, Defendant alleges Plaintiff’s causes of action are barred as Plaintiff has failed to satisfy the

                    5 statutory prerequisites to sue and to exhaust administrative remedies under FEHA, the United States

                    6 Equal Employment Opportunity Commission (“EEOC”), 42 U.S.C. §§ 2000(e), et seq. (Title VII of

                    7 the Civil Rights Act of 1964), the California Labor Code, and/or any other applicable administrative

                    8 remedy.

                    9                               TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                   10                                     (Failure to Exhaust-Internal Procedures)

                   11            As a twenty-seventh and separate affirmative defense to each cause of action alleged in

                   12 Plaintiff’s FAC, Defendant alleges that Plaintiff’s FAC is barred, as valid and proper company

                   13 policies and procedures prohibiting unlawful retaliation, discrimination or harassment based on

                   14 classifications protected by law were in place at all relevant times. Plaintiff failed to comply with

                   15 these policies and procedures, failed to notify Defendant, and/or failed to exhaust the available

                   16 remedies under these established internal FAC and grievance procedures.

                   17                                TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                   18                                (Reasonable Preventative and Corrective Action)
                   19            As a twenty-eighth and separate affirmative defense to each cause of action alleged in

                   20 Plaintiff’s FAC, Defendant alleges that it has, at all times, taken reasonable care to prevent and

                   21 promptly correct any workplace retaliation, harassment, or discrimination from occurring, which

                   22 Plaintiff unreasonably failed to utilize.

                   23                                 TWENTY-NINTH AFFIRMATIVE DEFENSE

                   24                                                      (No Intent)

                   25            As a twenty-ninth and separate affirmative defense to each cause of action alleged in

                   26 Plaintiff’s FAC, Defendant alleges that Plaintiff’s FAC is barred because Defendant, to the extent any

                   27 of the alleged acts in the FAC were committed, which Defendant specifically denies, did not have the

                   28 requisite intent.
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                     8
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 70 of 88




                    1                                    THIRTIETH AFFIRMATIVE DEFENSE

                    2                               (No Discriminatory/Retaliatory/Harassing Animus)

                    3            As a thirtieth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    4 FAC, Defendant alleges that Plaintiff’s FAC is barred because Defendant, to the extent any of the

                    5 alleged acts in the FAC were committed, which Defendant specifically denies, did not have the

                    6 requisite discriminatory/retaliatory/harassing animus.

                    7                                  THIRTY-FIRST AFFIRMATIVE DEFENSE

                    8                                             (Pre-Existing Condition)

                    9            As a thirty-first and separate affirmative defense, Defendant is informed and believes that

                   10 Plaintiff’s causes of action are barred because, to the extent Plaintiff suffered any symptoms of mental

                   11 or emotional distress or injury, they were the result of a pre-existing psychological disorder or

                   12 alternative concurrent cause, and not the result of any act or omission of Defendant.

                   13                                THIRTY-SECOND AFFIRMATIVE DEFENSE

                   14                                (Claims Exceed Scope of Administrative Charge)

                   15            As a thirty-second and separate affirmative defense, Defendant alleges that the FAC and each

                   16 cause of action set forth therein are barred, in whole or in part, because, assuming arguendo that

                   17 Plaintiff did attempt to exhaust their administrative remedies with the California Department of Fair

                   18 Employment and Housing (“DFEH”) and/or the EEOC, the causes of action asserted in the FAC
                   19 exceed the scope of any potential charged filed with the DFEH and/or the EEOC.

                   20                                 THIRTY-THIRD AFFIRMATIVE DEFENSE

                   21                                  (Doctrine of Managerial Discretion/Privilege)

                   22            As a thirty-third and separate affirmative defense, Defendant alleges that Plaintiff’s cause of

                   23 action for discrimination cannot be maintained because Defendant alleges that its conduct (and the

                   24 conduct of its officers, managers, or employees while acting in the course and scope of their

                   25 employment) is protected by the managerial privilege in that all actions taken with respect to
                   26 Plaintiff’s employment were undertaken and exercised with proper managerial discretion in good

                   27 faith, and for proper, lawful reasons.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                    9
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 71 of 88




                    1                                THIRTY-FOURTH AFFIRMATIVE DEFENSE

                    2                                           (No Private Right of Action)

                    3            As a thirty-fourth and separate affirmative defense, Defendant alleges that Plaintiff’s third

                    4 cause of action for failure to prevent discrimination, harassment, and retaliation is barred because

                    5 there is no private right of action for this claim.

                    6                                  THIRTY-FIFTH AFFIRMATIVE DEFENSE

                    7                                       (Bad Faith and/or Frivolous Claims)

                    8            As a thirty-fifth separate and distinct affirmative defense, Defendant alleges that Plaintiff’s

                    9 claims are unreasonable, were filed in bad faith, and/or are frivolous and, for such reasons, justify an
                   10 award of attorneys’ fees and costs against Plaintiff and/or her attorneys pursuant to California law,

                   11 including, but not limited to, section 128.5 of the California Code of Civil Procedure and section

                   12 12965(b) of the California Government Code.

                   13                                 THIRTY-SIXTH AFFIRMATIVE DEFENSE

                   14                                              (At-Will Employment)

                   15            As a thirty-eighth separate and distinct affirmative defense Defendant’s conduct was privileged

                   16 as an exercise of its legal right to terminate an at-will employee.

                   17                               THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                   18                                        (Liability of Others/Contribution)
                   19            As a thirty-seventh separate and distinct affirmative defense to the FAC, and each and every

                   20 cause of action purported to be stated therein, Defendant alleges that, if it is determined that Plaintiff

                   21 sustained any damages as alleged in the FAC, that damage was legally caused or contributed to by

                   22 persons other than Defendant. The liability of Defendant and other responsible parties, named or

                   23 unnamed, should be apportioned according to relative degree of fault between them, if any, and the

                   24 liability of Defendant should be reduced accordingly.

                   25 / / /
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                    10
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 72 of 88




                    1                                THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                    2                                                (Third Party Fault)

                    3            As a thirty-eighth separate and distinct affirmative defense to the FAC, and each and every

                    4 cause of action purported to be stated therein, the damages alleged in the FAC, if any, were caused, in

                    5 whole or in part, by the negligence or fault of others for which Defendant is not liable or responsible.

                    6                                 THIRTY-NINTH AFFIRMATIVE DEFENSE

                    7                                                (Unknown Defenses)

                    8            Defendant is informed and believes and thereon alleges that it may have other separate and/or

                    9 additional defenses of which it is not aware, and hereby reserves the right to assert them by
                   10 amendment to its Answer as discovery continues.

                   11                                                     PRAYER

                   12            WHEREFORE, Defendant prays for judgment against Plaintiff as follows:

                   13                      1.   That Plaintiff takes nothing from Defendant by way of her FAC herein;

                   14                      2.   That judgment be entered in favor of Defendant and against Plaintiff as to the

                   15 causes of actions directed against it in Plaintiff’s FAC;

                   16                      3.   For Defendant’s costs of suit herein incurred; and

                   17                      4.   For such other relief as the Court deems just and proper.

                   18 DATED: January 29, 2019                        LEWIS BRISBOIS BISGAARD & SMITH              LLP

                   19                                          By:
                   20                                                Joseph R. Lordan
                                                                     Vincent R. Fisher
                   21                                                Attorneys for Defendants,
                                                                     PAVILIONS MANAGEMENT, LLC, and
                   22                                                4R FAMILY ENTERPRISES, INC.
                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4813-5016-9734.1                                   11
& SMITH LLP                    DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 73 of 88




                    1                    CALIFORNIA STATE COURT PROOF OF SERVICE
                                          Kristi Maisenbach v. Pavilions Management, LLC, et al.
                    2                      Alameda County Superior Court Case No. RG18927098
                      STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                    3
                             At the time of service, I was over 18 years of age and not a party to the action. My business
                    4 address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872.

                    5            On January 29, 2019, I served the following document:

                    6 DEFENDANT PAVILIONS MANAGEMENT, LLC’S ANSWER TO FIRST AMENDED
                      COMPLAINT
                    7
                             I served the document on the following persons at the following addresses (including fax
                    8 numbers and email addresses, if applicable):
                       Eve Hedy Cervantez, Esq.                       Jennifer Schwartz, Esq.
                    9 Meredith A. Johnson, Esq.                       Menaka N. Fernando, Esq.
                       Altshuler Berzon LLP                           Julia C. Stephanide, Esq.
                   10 177 Post Street, Suite 300                      Outten & Golden LLP
                       San Francisco, CA 94108                        One California Street, 12th Floor
                   11 Tel: 415.421.7151                               San Francisco, CA 94111-5414
                       Fax: 415.362.8064                              Tel: 415.638.8800
                   12 Email: ecervantez@altber.com                    Fax: 415.638.8810
                              mjohnson@altber.com                     Email: jschwartz@outtengolden.com
                   13 Attorneys for Plaintiff Kristi Maisenbach               mfernando@outtengolden.com
                                                                              jstephanides@outtengolden.com
                   14                                                 Attorneys for Plaintiff Kristi Maisenbach
                   15    Susan L. Gutierrez, Esq.
                         Elaine H. Simson, Esq.
                   16    Cole D. Lewis, Esq.
                         Proskauer Rose LLP
                   17    2029 Century Park East, Suite 2400
                         Los Angeles, CA 90067-3010
                   18    Tel: 310.284.5624
                         Fax: 310.557.2193
                   19    Email: sgutierrez@proskauer.com
                                 esimson@proskauer.com
                   20            clewis@proskauer.com
                         Attorneys for Defendant McDonald’sUSA, LLC
                   21
                                 The document was served by the following means:
                   22
                       (BY U.S. MAIL) I enclosed the document in a sealed envelope or package addressed to the
                   23 persons at the addresses listed above and placed the envelope or package for collection and mailing,
                      following our ordinary business practices. I am readily familiar with the firm’s practice for collection
                   24 and processing correspondence for mailing. Under that practice, on the same day that correspondence
                      is placed for collection and mailing, it is deposited in the ordinary course of business with the U.S.
                   25 Postal Service, in a sealed envelope or package with the postage fully prepaid.
                              I declare under penalty of perjury under the laws of the State of California that the foregoing is
                   26 true and correct.

                   27 Dated: January 29, 2019

                   28
LEWIS                                                                           B. Yasinah Johnson
BRISBOIS
BISGAARD                4813-5016-9734.1                                   12
& SMITH LLP
ATTORNEYS AT LAW                                                 PROOF OF SERVICE
 Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 74 of 88




4R FAMILY ENTERPRISES,
 LLC’S ANSWER TO FIRST
  AMENDED COMPLAINT
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 75 of 88




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      JOSEPH R. LORDAN, SB# 265610
                    2   Email: Joseph.Lordan@lewisbrisbois.com
                      VINCENT R. FISHER, SB# 276334
                    3   Email: Vincent.Fisher@lewisbrisbois.com
                      333 Bush Street, Suite 1100
                    4 San Francisco, California 94104-2872
                      Telephone: 415.362.2580
                    5 Facsimile: 415.434.0882

                    6 Attorneys for Defendants
                      PAVILIONS MANAGEMENT, LLC, and
                    7 4R FAMILY ENTERPRISES, INC.

                    8                           SUPERIOR COURT OF THE STATE OF CALIFORNIA

                    9                                          COUNTY OF ALAMEDA

                   10

                   11 KRISTI MAISENBACH,                                      CASE NO. RG18927098

                   12                      Plaintiff,                         (Assigned For All Purposes To Hon. Ronnie
                                                                              MacLaren, Dept. 25)
                   13             vs.
                                                                              DEFENDANT 4R FAMILY ENTERPRISES,
                   14 PAVILIONS     MANAGEMENT,        LLC,                   INC.’S ANSWER TO FIRST AMENDED
                      MCDONALD’S USA, LLC, 4R FAMILY                          COMPLAINT
                   15 ENTERPRISES, INC. and DOES 1-20,
                                                                              Action Filed:     November 1, 2018
                   16                      Defendants.                        FAC Filed:        November 5, 2018
                                                                              Trial Date:       None Set
                   17

                   18            Defendant 4R FAMILY ENTERPRISES, INC. (“Defendant”) hereby answers the First
                   19 Amended Complaint (“FAC”) of Plaintiff KRISTI MAISENBACH (“Plaintiff”) as follows:

                   20                                            GENERAL DENIAL
                   21            1.        Under the provisions of section 431.30 of the California Code of Civil Procedure,
                   22 Defendant denies each, every, and all of the allegations of the FAC and the whole thereof, and denies

                   23 that the Plaintiff has sustained damages in the sums alleged, or in any other sum, or at all.

                   24            2.        Further answering the Plaintiff’s FAC, and the whole thereof, Defendant denies that
                   25 Plaintiff has sustained any injury, damage or loss, if any, by reason of any act or omission of
                   26 Defendant or its agents or employees.

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                     1
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 76 of 88




                    1                                           AFFIRMATIVE DEFENSES

                    2                                        FIRST AFFIRMATIVE DEFENSE

                    3                                        (Failure to State a Cause of Action)

                    4            As a first and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                    5 Defendant alleges that Plaintiff’s FAC fails to state facts sufficient to constitute a cause of action

                    6 against Defendant. See, Cal. Code Civ. Proc. § 430.10.

                    7                                      SECOND AFFIRMATIVE DEFENSE

                    8                                              (Statute of Limitations)

                    9            As a second and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   10 FAC, Defendant alleges that Plaintiff’s FAC is barred by the applicable statute of limitations.

                   11                                       THIRD AFFIRMATIVE DEFENSE

                   12                                                      (Estoppel)

                   13            As a third and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                   14 Defendant alleges that Plaintiff knew the facts; Plaintiff engaged in conduct intended to be acted upon

                   15 by Defendant; Defendant was ignorant of the true state of facts; and Defendant relied on Plaintiff’s

                   16 conduct to its detriment. By virtue of her own conduct, Plaintiff is estopped from recovering from

                   17 Defendant for the claims alleged in her FAC.

                   18                                      FOURTH AFFIRMATIVE DEFENSE
                   19                                                      (Waiver)

                   20            As a fourth and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                   21 Defendant alleges that Plaintiff committed a voluntary act; knowingly done; Plaintiff had sufficient

                   22 awareness of relevant circumstances and likely consequences; and Plaintiff had actual or constructive

                   23 knowledge of the existence of the right to which she was entitled to seek redress upon. As a result,

                   24 Plaintiff has waived any right to recovery from Defendant for all causes of action alleged in her FAC.

                   25 / / /
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                     2
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 77 of 88




                    1                                       FIFTH AFFIRMATIVE DEFENSE

                    2                                                  (Unclean Hands)

                    3            As a fifth affirmative defense to each cause of action of the FAC and as to the entire FAC,

                    4 Defendant is informed and believe and thereon allege that Plaintiff’s FAC is barred, in its entirety, by

                    5 the doctrine of unclean hands.

                    6                                       SIXTH AFFIRMATIVE DEFENSE

                    7                                                (Failure to Mitigate)

                    8            As a sixth and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                    9 Defendant alleges that any and all damages sustained by Plaintiff, if any, as alleged in her FAC, are
                   10 the direct and proximate cause of Plaintiff’s knowing failure to take reasonable steps to utilize the

                   11 policies and procedures in place at all times alleged in Plaintiff’s FAC, and she failed to take

                   12 reasonable steps to mitigate her damages, if any.

                   13                                     SEVENTH AFFIRMATIVE DEFENSE

                   14                                                (No Attorney’s Fees)

                   15            As a seventh and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   16 FAC, Defendant alleges that the parties did not have an agreement for attorney’s fees and Plaintiff’s

                   17 FAC fails to state facts sufficient to support an award of attorney’s fees and costs against Defendant.

                   18 See, Cal. Code Civ. Proc. § 1021.
                   19                                      EIGHTH AFFIRMATIVE DEFENSE

                   20                                                    (Ratification)

                   21            As an eighth affirmative defense to each cause of action alleged in Plaintiff’s FAC, Plaintiff

                   22 acknowledged, ratified, consented to and acquiesced in the alleged acts or omissions, if any, of

                   23 Defendant, thus barring Plaintiff’s recovery.

                   24                                       NINTH AFFIRMATIVE DEFENSE

                   25                                                      (Consent)
                   26            As a ninth and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                   27 Defendant alleges that Plaintiff’s FAC, in whole or in part, is barred by the doctrine of consent.

                   28 Plaintiff acted freely and voluntarily and not under the influence of threats, force or duress; Plaintiff
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                    3
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 78 of 88




                    1 had knowledge of the true nature of the act or transaction involved; and Plaintiff possessed the mental

                    2 capacity to make an intelligent choice whether or not to do something proposed by another person or

                    3 entity.

                    4                                       TENTH AFFIRMATIVE DEFENSE

                    5                                                      (Laches)

                    6            As a tenth and separate affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                    7 Defendant alleges that Plaintiff’s claims as set forth in the FAC are barred by the equitable doctrine of

                    8 laches.

                    9                                    ELEVENTH AFFIRMATIVE DEFENSE
                   10                                      (Doctrine of Avoidable Consequences)

                   11            As an eleventh and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   12 FAC, Defendant allege that Plaintiff failed to take reasonable steps to avoid her alleged damages.

                   13 Plaintiff could have reasonably foreseen and could have avoided her damages, if any, with the use of

                   14 reasonable effort and care and without any undue risk or expense.

                   15                                    TWELFTH AFFIRMATIVE DEFENSE

                   16                                        (Failure to Satisfactorily Perform)

                   17            As a twelfth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   18 FAC, Defendant alleges that any recovery on Plaintiff’s FAC, or any purported cause of action alleged
                   19 therein, is barred by Plaintiff’s failure to satisfactorily perform her job responsibilities and otherwise

                   20 conduct herself in accordance with the standards and policies of Defendant.

                   21                                  THIRTEENTH AFFIRMATIVE DEFENSE

                   22                                    (Legitimate Business Activity & Purpose)

                   23            As a thirteenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   24 FAC, Defendant alleges that its activities with respect to Plaintiff were privileged or otherwise

                   25 justified and necessary, as such activities were proper, fair and legitimate business activities and/or
                   26 were undertaken to fulfill the legitimate employment goals of Defendant for legitimate business

                   27 related reasons and/or purposes and were not capricious or unlawful.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                    4
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 79 of 88




                    1                                  FOURTEENTH AFFIRMATIVE DEFENSE

                    2                                                    (Good Faith)

                    3            As a fourteenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    4 FAC, Defendant alleges that Plaintiff’s FAC is barred, in whole or in part, because any actions taken

                    5 with respect to Plaintiff’s employment were based on an honest, reasonable, and good faith belief in

                    6 the facts as known and understood by Defendant at the time and were not arbitrary, capricious, or

                    7 unlawful.

                    8                                    FIFTEENTH AFFIRMATIVE DEFENSE

                    9                                             (After-Acquired Evidence)
                   10            As a fifteenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   11 FAC, Defendant alleges that Plaintiff’s FAC is barred in whole or in part by the After-Acquired

                   12 Evidence Doctrine.

                   13                                    SIXTEENTH AFFIRMATIVE DEFENSE

                   14                                             (No Knowledge or Notice)

                   15            As a sixteenth and separate affirmative defense, Defendant alleges that Plaintiff’s claims for

                   16 relief pursuant to the California Fair Employment and Housing Act (“FEHA”), codified in sections

                   17 12900 through 12996, inclusive, of the California Government Code, are barred because Defendant

                   18 did not have knowledge of or notice of, inter alia, the alleged harassment of Plaintiff at the time of
                   19 any alleged adverse employment action, and had no knowledge or notice of any alleged violation of

                   20 the FEHA.

                   21                                  SEVENTEENTH AFFIRMATIVE DEFENSE

                   22                                     (Plaintiff Did Not Sustain Any Damages)

                   23            As a seventeenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   24 FAC, Defendant alleges that it is informed and believes and thereon alleges that Plaintiff’s claim for

                   25 prejudgment interest is barred because Plaintiff sustained no damages.
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                     5
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 80 of 88




                    1                                   EIGHTEENTH AFFIRMATIVE DEFENSE

                    2                                              (No Emotional Injuries)

                    3            As a eighteenth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    4 FAC, Defendant alleges that to the extent Plaintiff suffered any symptoms of mental or emotional

                    5 distress or injury, which is denied, such injuries were the result of pre-existing psychological disorders

                    6 or alternative concurrent causes and not the result of any act or omission of Defendant.

                    7                                   NINETEENTH AFFIRMATIVE DEFENSE

                    8                                          (Defendant Entitled to Set-Offs)

                    9            As a nineteenth affirmative defense to each cause of action alleged in Plaintiff’s FAC,

                   10 Defendant is entitled to a set-off of any benefits, awards or judgments Plaintiff receives or has

                   11 received from workers’ compensation, unemployment insurance compensation, and from any of

                   12 Defendant’s benefit plans, or from other employers, or governmental benefits for injuries or damages

                   13 alleged, against any award of damages to Plaintiff in this action.

                   14                                   TWENTIETH AFFIRMATIVE DEFENSE

                   15                                                (Unjust Enrichment)

                   16            As a twentieth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   17 FAC, Defendant alleges that the FAC and its alleged causes of action are barred because the relief

                   18 sought by Plaintiff would, if granted, unjustly enrich Plaintiff.
                   19                                 TWENTY-FIRST AFFIRMATIVE DEFENSE

                   20                                                   (Plaintiff’s Acts)

                   21            As a twenty-first and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   22 FAC, Defendant alleges that Plaintiff’s damages, if any, were caused by Plaintiff’s own intentional or

                   23 negligent acts, thus barring or limiting Plaintiff’s right of recovery.

                   24                                TWENTY-SECOND AFFIRMATIVE DEFENSE

                   25                                                 (Business Necessity)
                   26            As a twenty-second and separate affirmative defense to each cause of action alleged in

                   27 Plaintiff’s FAC, Defendant alleges that Plaintiff’s FAC as a whole, and each purported cause of action

                   28 alleged therein, is barred in whole or in part, because even assuming arguendo that retaliatory reasons
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                     6
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 81 of 88




                    1 were a factor in any employment decision involving Plaintiff, Defendant would have made the same

                    2 employment decision with regard to Plaintiff in any event because of legitimate, lawful, non-

                    3 discriminatory and non-retaliatory business reasons.

                    4                                 TWENTY-THIRD AFFIRMATIVE DEFENSE

                    5                                               (No Punitive Damages)

                    6            As a twenty-third and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    7 FAC, Defendant alleges Plaintiff’s FAC and each and every cause of action set forth therein alleged

                    8 against Defendant fails to state facts sufficient to recover punitive or exemplary damages or to show

                    9 that Defendant was guilty of malice, oppression, or fraud, as required by section 3294 of the
                   10 California Code of Civil Procedure.

                   11                                TWENTY-FOURTH AFFIRMATIVE DEFENSE

                   12                                              (Procedural Due Process)

                   13            As a twenty-fourth and separate affirmative defense to each cause of action alleged in

                   14 Plaintiff’s FAC, Defendant alleges Plaintiff’s FAC, to the extent that it seeks punitive or exemplary

                   15 damages, violates the rights of Defendant to procedural due process under the Fourteenth Amendment

                   16 to the United States Constitution and under the Constitution of the State of California and, therefore,

                   17 fails to state a cause of action upon which punitive or exemplary damages may be awarded.

                   18                                 TWENTY-FIFTH AFFIRMATIVE DEFENSE
                   19                                              (Mixed Motive Doctrine)

                   20            As a twenty-fifth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                   21 FAC, Defendant alleges Plaintiff is precluded from recovery of reinstatement, back pay or damages

                   22 because of the mixed motive doctrine. Harris v. City of Santa Monica, 56 Cal. 4th 203, 232 (2013).

                   23 Plaintiff’s FAC as a whole, and each purported cause of action alleged therein, is barred in whole or in

                   24 part because, because, even if Defendant’s actions were motivated in part by an illegal reason, such as

                   25 discrimination or wrongful termination, which Defendant denies, Defendant would have taken the
                   26 same action against Plaintiff regardless of any alleged illegal reason, and the illegal reason was not a

                   27 substantial factor.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                     7
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 82 of 88




                    1                                 TWENTY-SIXTH AFFIRMATIVE DEFENSE

                    2                                  (Failure to Exhaust Administrative Remedies)

                    3            As a twenty-sixth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    4 FAC, Defendant alleges Plaintiff’s causes of action are barred as Plaintiff has failed to satisfy the

                    5 statutory prerequisites to sue and to exhaust administrative remedies under FEHA, the United States

                    6 Equal Employment Opportunity Commission (“EEOC”), 42 U.S.C. §§ 2000(e), et seq. (Title VII of

                    7 the Civil Rights Act of 1964), the California Labor Code, and/or any other applicable administrative

                    8 remedy.

                    9                               TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                   10                                     (Failure to Exhaust-Internal Procedures)

                   11            As a twenty-seventh and separate affirmative defense to each cause of action alleged in

                   12 Plaintiff’s FAC, Defendant alleges that Plaintiff’s FAC is barred, as valid and proper company

                   13 policies and procedures prohibiting unlawful retaliation, discrimination or harassment based on

                   14 classifications protected by law were in place at all relevant times. Plaintiff failed to comply with

                   15 these policies and procedures, failed to notify Defendant, and/or failed to exhaust the available

                   16 remedies under these established internal FAC and grievance procedures.

                   17                                TWENTY-EIGHTH AFFIRMATIVE DEFENSE

                   18                                (Reasonable Preventative and Corrective Action)
                   19            As a twenty-eighth and separate affirmative defense to each cause of action alleged in

                   20 Plaintiff’s FAC, Defendant alleges that it has, at all times, taken reasonable care to prevent and

                   21 promptly correct any workplace retaliation, harassment, or discrimination from occurring, which

                   22 Plaintiff unreasonably failed to utilize.

                   23                                 TWENTY-NINTH AFFIRMATIVE DEFENSE

                   24                                                      (No Intent)

                   25            As a twenty-ninth and separate affirmative defense to each cause of action alleged in

                   26 Plaintiff’s FAC, Defendant alleges that Plaintiff’s FAC is barred because Defendant, to the extent any

                   27 of the alleged acts in the FAC were committed, which Defendant specifically denies, did not have the

                   28 requisite intent.
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                     8
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 83 of 88




                    1                                    THIRTIETH AFFIRMATIVE DEFENSE

                    2                               (No Discriminatory/Retaliatory/Harassing Animus)

                    3            As a thirtieth and separate affirmative defense to each cause of action alleged in Plaintiff’s

                    4 FAC, Defendant alleges that Plaintiff’s FAC is barred because Defendant, to the extent any of the

                    5 alleged acts in the FAC were committed, which Defendant specifically denies, did not have the

                    6 requisite discriminatory/retaliatory/harassing animus.

                    7                                  THIRTY-FIRST AFFIRMATIVE DEFENSE

                    8                                             (Pre-Existing Condition)

                    9            As a thirty-first and separate affirmative defense, Defendant is informed and believes that

                   10 Plaintiff’s causes of action are barred because, to the extent Plaintiff suffered any symptoms of mental

                   11 or emotional distress or injury, they were the result of a pre-existing psychological disorder or

                   12 alternative concurrent cause, and not the result of any act or omission of Defendant.

                   13                                THIRTY-SECOND AFFIRMATIVE DEFENSE

                   14                                (Claims Exceed Scope of Administrative Charge)

                   15            As a thirty-second and separate affirmative defense, Defendant alleges that the FAC and each

                   16 cause of action set forth therein are barred, in whole or in part, because, assuming arguendo that

                   17 Plaintiff did attempt to exhaust their administrative remedies with the California Department of Fair

                   18 Employment and Housing (“DFEH”) and/or the EEOC, the causes of action asserted in the FAC
                   19 exceed the scope of any potential charged filed with the DFEH and/or the EEOC.

                   20                                 THIRTY-THIRD AFFIRMATIVE DEFENSE

                   21                                  (Doctrine of Managerial Discretion/Privilege)

                   22            As a thirty-third and separate affirmative defense, Defendant alleges that Plaintiff’s cause of

                   23 action for discrimination cannot be maintained because Defendant alleges that its conduct (and the

                   24 conduct of its officers, managers, or employees while acting in the course and scope of their

                   25 employment) is protected by the managerial privilege in that all actions taken with respect to
                   26 Plaintiff’s employment were undertaken and exercised with proper managerial discretion in good

                   27 faith, and for proper, lawful reasons.

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                    9
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 84 of 88




                    1                                THIRTY-FOURTH AFFIRMATIVE DEFENSE

                    2                                           (No Private Right of Action)

                    3            As a thirty-fourth and separate affirmative defense, Defendant alleges that Plaintiff’s third

                    4 cause of action for failure to prevent discrimination, harassment, and retaliation is barred because

                    5 there is no private right of action for this claim.

                    6                                  THIRTY-FIFTH AFFIRMATIVE DEFENSE

                    7                                       (Bad Faith and/or Frivolous Claims)

                    8            As a thirty-fifth separate and distinct affirmative defense, Defendant alleges that Plaintiff’s

                    9 claims are unreasonable, were filed in bad faith, and/or are frivolous and, for such reasons, justify an
                   10 award of attorneys’ fees and costs against Plaintiff and/or her attorneys pursuant to California law,

                   11 including, but not limited to, section 128.5 of the California Code of Civil Procedure and section

                   12 12965(b) of the California Government Code.

                   13                                 THIRTY-SIXTH AFFIRMATIVE DEFENSE

                   14                                              (At-Will Employment)

                   15            As a thirty-eighth separate and distinct affirmative defense Defendant’s conduct was privileged

                   16 as an exercise of its legal right to terminate an at-will employee.

                   17                               THIRTY-SEVENTH AFFIRMATIVE DEFENSE

                   18                                        (Liability of Others/Contribution)
                   19            As a thirty-seventh separate and distinct affirmative defense to the FAC, and each and every

                   20 cause of action purported to be stated therein, Defendant alleges that, if it is determined that Plaintiff

                   21 sustained any damages as alleged in the FAC, that damage was legally caused or contributed to by

                   22 persons other than Defendant. The liability of Defendant and other responsible parties, named or

                   23 unnamed, should be apportioned according to relative degree of fault between them, if any, and the

                   24 liability of Defendant should be reduced accordingly.

                   25 / / /
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                    10
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 85 of 88




                    1                                THIRTY-EIGHTH AFFIRMATIVE DEFENSE

                    2                                                (Third Party Fault)

                    3            As a thirty-eighth separate and distinct affirmative defense to the FAC, and each and every

                    4 cause of action purported to be stated therein, the damages alleged in the FAC, if any, were caused, in

                    5 whole or in part, by the negligence or fault of others for which Defendant is not liable or responsible.

                    6                                 THIRTY-NINTH AFFIRMATIVE DEFENSE

                    7                                                (Unknown Defenses)

                    8            Defendant is informed and believes and thereon alleges that it may have other separate and/or

                    9 additional defenses of which it is not aware, and hereby reserves the right to assert them by
                   10 amendment to its Answer as discovery continues.

                   11                                                     PRAYER

                   12            WHEREFORE, Defendant prays for judgment against Plaintiff as follows:

                   13                      1.   That Plaintiff takes nothing from Defendant by way of her FAC herein;

                   14                      2.   That judgment be entered in favor of Defendant and against Plaintiff as to the

                   15 causes of actions directed against it in Plaintiff’s FAC;

                   16                      3.   For Defendant’s costs of suit herein incurred; and

                   17                      4.   For such other relief as the Court deems just and proper.

                   18 DATED: January 29, 2019                        LEWIS BRISBOIS BISGAARD & SMITH              LLP

                   19                                          By:
                   20                                                Joseph R. Lordan
                                                                     Vincent R. Fisher
                   21                                                Attorneys for Defendants,
                                                                     PAVILIONS MANAGEMENT, LLC, and
                   22                                                4R FAMILY ENTERPRISES, INC.
                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                   11
& SMITH LLP                     DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT
ATTORNEYS AT LAW
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 86 of 88




                    1                    CALIFORNIA STATE COURT PROOF OF SERVICE
                                          Kristi Maisenbach v. Pavilions Management, LLC, et al.
                    2                      Alameda County Superior Court Case No. RG18927098
                      STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO
                    3
                             At the time of service, I was over 18 years of age and not a party to the action. My business
                    4 address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872.

                    5            On January 29, 2019, I served the following document:

                    6 DEFENDANT 4R FAMILY ENTERPRISES, INC.’S ANSWER TO FIRST AMENDED COMPLAINT

                    7          I served the document on the following persons at the following addresses (including fax
                        numbers and email addresses, if applicable):
                    8    Eve Hedy Cervantez, Esq.                       Jennifer Schwartz, Esq.
                         Meredith A. Johnson, Esq.                      Menaka N. Fernando, Esq.
                    9    Altshuler Berzon LLP                           Julia C. Stephanide, Esq.
                         177 Post Street, Suite 300                     Outten & Golden LLP
                   10    San Francisco, CA 94108                        One California Street, 12th Floor
                         Tel: 415.421.7151                              San Francisco, CA 94111-5414
                   11    Fax: 415.362.8064                              Tel: 415.638.8800
                         Email: ecervantez@altber.com                   Fax: 415.638.8810
                   12           mjohnson@altber.com                     Email: jschwartz@outtengolden.com
                         Attorneys for Plaintiff Kristi Maisenbach              mfernando@outtengolden.com
                   13                                                           jstephanides@outtengolden.com
                                                                        Attorneys for Plaintiff Kristi Maisenbach
                   14
                         Susan L. Gutierrez, Esq.
                   15    Elaine H. Simson, Esq.
                         Cole D. Lewis, Esq.
                   16    Proskauer Rose LLP
                         2029 Century Park East, Suite 2400
                   17    Los Angeles, CA 90067-3010
                         Tel: 310.284.5624
                   18    Fax: 310.557.2193
                         Email: sgutierrez@proskauer.com
                   19            esimson@proskauer.com
                                 clewis@proskauer.com
                   20    Attorneys for Defendant McDonald’s USA, LLC
                   21            The document was served by the following means:
                   22  (BY U.S. MAIL) I enclosed the document in a sealed envelope or package addressed to the
                      persons at the addresses listed above and placed the envelope or package for collection and mailing,
                   23 following our ordinary business practices. I am readily familiar with the firm’s practice for collection
                      and processing correspondence for mailing. Under that practice, on the same day that correspondence
                   24 is placed for collection and mailing, it is deposited in the ordinary course of business with the U.S.
                      Postal Service, in a sealed envelope or package with the postage fully prepaid.
                   25
                              I declare under penalty of perjury under the laws of the State of California that the foregoing is
                   26 true and correct.

                   27 Dated: January 29, 2019

                   28                                                           B. Yasinah Johnson
LEWIS
BRISBOIS
BISGAARD                4832-3387-0982.1                                   12
& SMITH LLP
ATTORNEYS AT LAW                                                 PROOF OF SERVICE
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 87 of 88




                    1                                    CERTIFICATE OF SERVICE
                                             Kristi Maisenbach v. Pavilions Management, LLC, et al.
                    2                              USDC-ND, _____, Division, Case No. ______
                    3 STATE OF CALIFORNIA, COUNTY OF SAN FRANCISCO

                    4        At the time of service, I was over 18 years of age and not a party to the action. My business
                      address is 333 Bush Street, Suite 1100, San Francisco, CA 94104-2872. I am employed in the office
                    5 of a member of the bar of this Court at whose direction the service was made.

                    6            On January 30, 2019, I served the following document:
                    7 DEFENDANTS PAVILIONS MANAGEMENT, LLC, AND 4R FAMILY ENTERPRISES, INC.’S NOTICE
                      OF REMOVAL TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1441 (a) AND 1331
                    8
                            I served the document on the following persons at the following addresses (including fax
                    9 numbers and email addresses, if applicable):
                   10
                         Eve Hedy Cervantez, Esq.                         Jennifer Schwartz, Esq.
                   11    Meredith A. Johnson, Esq.                        Menaka N. Fernando, Esq.
                         Altshuler Berzon LLP                             Julia C. Stephanide, Esq.
                   12    177 Post Street, Suite 300                       Outten & Golden LLP
                         San Francisco, CA 94108                          One California Street, 12th Floor
                   13    Tel: 415.421.7151                                San Francisco, CA 94111-5414
                         Fax: 415.362.8064                                Tel: 415.638.8800
                   14    Email: ecervantez@altber.com                     Fax: 415.638.8810
                                mjohnson@altber.com                       Email: jschwartz@outtengolden.com
                   15    Attorneys for Plaintiff Kristi Maisenbach                mfernando@outtengolden.com
                                                                                  jstephanides@outtengolden.com
                   16                                                     Attorneys for Plaintiff Kristi Maisenbach

                   17    Susan L. Gutierrez, Esq.
                         Elaine H. Simson, Esq.
                   18    Cole D. Lewis, Esq.
                         Proskauer Rose LLP
                   19    2029 Century Park East, Suite 2400
                         Los Angeles, CA 90067-3010
                   20    Tel: 310.284.5624
                         Fax: 310.557.2193
                   21    Email: sgutierrez@proskauer.com
                                 esimson@proskauer.com
                   22            clewis@proskauer.com
                         Attorneys for Defendant McDonald’s USA, LLC
                   23

                   24 / / /

                   25 / / /
                   26 / / /

                   27 / / /

                   28 / / /
LEWIS
BRISBOIS
BISGAARD                4840-0746-0486.1
& SMITH LLP
ATTORNEYS AT LAW                                            CERTIFICATE OF SERVICE
                           Case 3:19-cv-00539-WHO Document 1 Filed 01/30/19 Page 88 of 88




                    1            The document was served by the following means:

                    2  (BY U.S. MAIL) I enclosed the document in a sealed envelope or package addressed to the persons
                      at the address listed above and placed the envelope or package for collection and mailing, following
                    3 our ordinary business practices. I am readily familiar with the firm’s practice for collection and
                      processing correspondence for mailing. Under that practice, on the same day that correspondence is
                    4 placed for collection and mailing, it is deposited in the ordinary course of business with the U.S.
                      Postal Service, in a sealed envelope of package with the postage fully prepaid.
                    5
                              I declare under penalty of perjury under the laws of the United States of America that the
                    6 foregoing is true and correct.

                    7
                        Dated: January 30, 2019                         /s/ B. Yasinah Johnson
                    8                                                   B. Yasinah Johnson
                    9
                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18
                   19

                   20

                   21

                   22

                   23

                   24

                   25
                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD                4840-0746-0486.1
& SMITH LLP
ATTORNEYS AT LAW                                           CERTIFICATE OF SERVICE
